DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-8 and 18-19, none of the prior art teaches or suggests, alone or in combination, a display panel preparation method, comprising: forming a gate insulating layer on the oxide film layer by using a half-tone mask; forming a second layer of metal on the gate insulating layer, and etching the second layer of metal by using a same mask process, to obtain a gate layer, and a source layer and a drain layer that are coupled to each other through the oxide film layer; and forming a passivation layer and a transparent electrode layer in sequence on the gate layer, the source layer, and the drain layer.
With respect to claim 9, none of the prior art teaches or suggests, alone or in combination, a display panel preparation method, comprising: etching the first layer of metal by using one same mask, to form a first metal layer; depositing on the first metal layer to form a buffer deposit layer, and depositing on the buffer deposit layer to form an oxide film deposit layer; etching the buffer deposit layer and the oxide film deposit layer by using a same mask process, to obtain an oxide film layer and a buffer layer that covers all around the first metal layer; forming, on the oxide film layer by using a half-tone mask, a gate insulating layer that comprises a middle portion, a first side portion, a second side portion, and a hollow portion defined between the middle portion and the first side portion and between the middle portion and the second side portion, wherein a height of the middle portion of the gate insulating layer is higher than height of the first side portion and the second side portion; forming a second layer of metal on the gate insulating layer; etching the second layer of metal by using a same mask process, to obtain a gate layer that is disposed on the middle portion of the gate insulating layer, and obtain a source layer that is disposed on the first side portion of the gate insulating layer and a drain layer that is disposed on the second side portion, wherein the formed source layer and drain layer are insulated from the gate layer, and the gate layer is disposed on the middle portion, and a width of the gate layer is less than a width of the middle portion; and forming a passivation layer and a transparent electrode layer in sequence on the gate layer, the source layer, and the drain layer.
With respect to claims 10-17, none of the prior art teaches or suggests, alone or in combination, a display panel, comprising: a gate insulating layer, disposed on the oxide film layer, wherein the gate insulating layer is formed using a half-tone mask; a gate layer, formed on a middle portion of the gate insulating layer; a source layer and a drain layer, formed on the gate insulating layer and disposed on two sides of the gate layer; and a passivation layer and a transparent electrode layer, formed in sequence on the gate layer, the source layer, and the drain layer, wherein the source layer and the drain layer are insulated from the gate layer, and the source layer and the drain layer are connected by using the oxide film layer, and the gate layer, the source layer, and the drain layer are formed by using a same mask process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN HAN/Primary Examiner, Art Unit 2818